Title: From James Madison to Thomas Jefferson, 18 April 1796
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Apl. 18. 1796
My last requested your orders relating to Dohrman’s payment to Me for Mazzei; & I impatiently wait for them.
Resolutions have passed for carrying into effect, the Spanish, Indian & Algerine Treaties. The British is now depending. I inclose the proposition in which the opponents of it, will unite. According to present calculation, this proposition will be carryed by nearly the same majority as prevailed in the vote asserting the Rights of the House on the subject of Treaties. The debate is but just commenced. Those who at first were for a silent question, will probably now spin out time for the purpose of calling in the mercantile interference in behalf. You will see the expedient on foot in this City. The petition of the Merchts. &c will be signed by 7 or 800 as is said. An adverse petition will be signed by 3 or 4 times that number. In N. Y. & Boston it is hoped the counter petitioners will equally preponderate. Baltimore which was at first most opposed to the Treaty is become most generally reconciled to the execution. The hope of endimnification [sic] for past losses, & the fears for their floating speculations, which have been arranged on the idea that the Treaty would go into effect, bear down with that class all attention to the general & permanent good of the Country, and perhaps their own real & comprehe[n]sive interest. The Country also is under an operation for obtaining petitions for the Treaty. The Western Counties, have yielded a number; being dextrously alarmed for the Spanish Treaty as involved in the fate of the British. I expected to have Sent you my observations on the Presidents Message, which the Printer told me shd. certainly be out this morning. He thought Mr. Iredell’s charge & the eccho of the G. Jurey, entitled to priority.
 